Exhibit 10.1

 

CARRAMERICA REALTY CORPORATION

1997 STOCK OPTION AND INCENTIVE PLAN

Restricted Stock Agreement

 

Grant Date:                                     

Restricted Stock Grant:                     

Grant Price: $                    

 

We are pleased to inform you that the Corporation has granted you shares of
CarrAmerica Realty Corporation common stock subject to certain restrictions
(“Restricted Stock”). Your grant has been made under the Corporation’s 1997
Stock Option and Incentive Plan (the “Plan”), which, together with the terms
contained in this Agreement, sets forth the terms and conditions of your grant
and is incorporated herein by reference. A copy of the Plan is attached. Please
review it carefully. If any provisions of the Agreement should appear to be
inconsistent with the Plan, the Plan will control.

 

Vesting:

 

Subject to the terms of the Plan, the Restricted Stock becomes vested as to 25%
of the shares on each of the four (4) anniversaries of the Grant Date of the
Restricted Stock, if you have been providing services to the Corporation or a
subsidiary affiliate continuously from the date of grant to the anniversary
date. Prior to becoming vested, the shares of Restricted Stock may not be sold,
assigned, conveyed or otherwise disposed of, or pledged, mortgaged, hypothecated
or otherwise encumbered, by you.

 

Service Requirements:

 

If you stop providing services to the Corporation for a reason other than your
death or total disability, your shares under this grant will stop vesting and
you will forfeit all shares that have not yet vested. If you stop providing
services to the Corporation because you become totally disabled, your shares
will continue to vest for one year. If you should die or the Plan is terminated
in connection with certain transactions described in the Plan (for example, a
sale of the Corporation) while you are providing services to the Corporation,
your shares under this grant will become fully vested. However, if at any time
the Corporation terminates your services “for cause,” you will forfeit all
shares that have not yet vested.

 

Cause means, as determined by the Board, (i) fraud or theft against the
Corporation or an affiliate or conviction (no longer subject to appeal) for a
felony offense; (ii) conviction (no longer subject to appeal) for a criminal
offense involving moral turpitude; (iii) compromising trade secrets or other
proprietary information of the Corporation or an affiliate; (iv) willful failure
or refusal to perform material assigned duties; or (v) gross or willful
misconduct that causes substantial and material harm to the business and
operations of the Corporation or an affiliate.



--------------------------------------------------------------------------------

Escrow and Legends: All certificates representing the Restricted Stock issued in
connection with this grant shall be held in escrow with the Secretary of the
Corporation until the shares become vested or forfeited, and shall have endorsed
thereon, where applicable, the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND RIGHTS TO REPURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

Dividends: All regular cash dividends declared or paid on the Restricted Stock
shall be paid directly to you. All distributions, if any, received by you with
respect to the Restricted Stock as a result of any stock split, stock dividend,
combination of shares, or other similar transaction shall be subject to the
restrictions applicable to the associated Restricted Stock.

 

Voting: You are entitled to vote your shares of Restricted Stock.

 

Taxes and Withholding: The Corporation has the right to require payments from
you of any federal, state, local or foreign tax or withholding payment relating
to the receipt or vesting of the Restricted Stock pursuant to this grant, or to
withhold such amounts from any cash payments arising from this grant or from
other payments due to you from the Corporation or an affiliate.

 

Section 83(b) Election: Under Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), the difference between the purchase price paid for the
shares of Restricted Stock and their fair market value on the date any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. You may elect to be taxed at the time the shares
are acquired rather than when such shares cease to be subject to such forfeiture
restrictions by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares increases after the date of purchase) as the
forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

2



--------------------------------------------------------------------------------

 

This Restricted Stock Agreement has been duly executed and delivered by all
parties hereto, as of the above written Grant Date.

 

ACCEPTED AND AGREED TO:   CARRAMERICA REALTY CORPORATION

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[NAME]    

 

 

3